Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claim 1 has been amended; and Claims 1-2 remain for examination, wherein claim 1 is an independent claims. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 5/13/2022, which has been approved on 5/13/2022. It is acknowledged of the receipt of the Applicant’s “132 Declaration” dated 5/13/2022.
Status of the Previous Rejections
Previous objection of Specification because the “unit” problem in table 2-1 has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022. The correct “unit” has been found in the disclosure of the original specification. 
Notes: table 2-1 in US-PG-pub 2021/0115544 A1 has typographical  error, which should be corrected in the further publication.
Previous rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022. The correct “unit” has been found in the disclosure of the original specification. 
Previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022. 
Previous rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US-PG-pub 2016/0145704 A1, listed in IDS filed on 7/20/2021, thereafter PG’704) in view of Oikawa et al (US 8,962,149 B2, thereafter US’149) has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022 and the receipt of the Applicant’s “132 Declaration” dated 5/13/2022. 
Previous rejection of claims 1-2 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/971,133 (US 11,180,824 B2) in view of US’149 has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022 and the receipt of the Applicant’s “Terminal Disclaimer” filed on 5/13/2022, which has been approved on 5/13/2022.
Previous rejection of Claims 1-2 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 17/042476 (US 11,180,837 B2) in view of US’149 has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022 and the receipt of the Applicant’s “Terminal Disclaimer” filed on 5/13/2022, which has been approved on 5/13/2022.
Previous rejection of Claims 1-2 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 16/976,433 (US-PG-pub 2021/0040592 A1) in view of US’149 has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022 and the receipt of the Applicant’s “Terminal Disclaimer” filed on 5/13/2022, which has been approved on 5/13/2022.

Reason for Allowance
Claims 1-2 are allowed.  
Regarding the instant independent claim 1, the Applicant’s “Remarks/arguments with amendment” filed on 5/13/2022 and the Applicant’s “132 Declaration” dated 5/13/2022 have been fully considered and they are sufficiently overcome the rejections in the previous office action dated 2/15/2022. The Applicant’s “132 Declaration” dated 5/13/2022 has shown the criticality of manufacturing process parameters to the claimed microstructures features, more specifically: total of grain size 50 nm or less cementite and epsilon carbide being 1x1016/m2 or more. in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734